Citation Nr: 0801860	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-20 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
adenocarcinoma of the colon due to herbicide and asbestos 
exposure.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
metastatic carcinoma of the right lung due to herbicide and 
asbestos exposure.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The veteran served on active duty from August 1953 to January 
1964 and from October 1965 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In September 2007, the Board made arrangements to have the 
veteran's case reviewed by a Veterans Health Administration 
(VHA) physician.  The report obtained, dated November 2007, 
was provided to the veteran with an opportunity to present 
further argument in support of his claims.  In December 2007, 
the veteran submitted additional evidence and argument, and 
waived RO consideration of the VHA report in the first 
instance.


FINDINGS OF FACT

1.  An unappealed September 1984 rating decision denied 
service connection for adenocarcinoma of the colon and 
metastatic cancer of the right lung on the basis that the 
diseases first manifested many years after service and were 
not shown to have been incurred in service.

2.  The evidence received since the September 1984 rating 
decision includes a medical opinion that the veteran's 
adenocarcinoma of the colon and metastatic cancer of the 
right lung results from asbestos exposure in service.

3.  The veteran's adenocarcinoma of the colon, and subsequent 
metastatic adenocarcinoma of the right lung, that first 
manifested many years after service, does not result from his 
in-service exposure to asbestos and/or herbicides.



CONCLUSIONS OF LAW

1.  The September 1984 rating decision that denied service 
connection for adenocarcinoma of the colon and metastatic 
cancer of the right lung is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  Evidence submitted since the September 1984 rating 
decision is new and material, and the claims for service 
connection for adenocarcinoma of the colon and metastatic 
cancer of the right lung have been reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 
(2007).

3.  Adenocarcinoma of the colon was not incurred or 
aggravated during active service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102, 3.307, 3.309 (2007).

4.  Metastatic carcinoma of the right lung was not incurred 
or aggravated during active service, and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has denied claims of service connection for 
adenocarcinoma of the colon and metastatic carcinoma of the 
right lung on the merits, having reopened a prior final 
decision in September 1984.  The Board must independently 
determine whether new and material evidence has been 
submitted to reopen the prior final decision.  Barnett v. 
Brown, 83 F.3d 1380, 1383- 84 (Fed. Cir. 1996).

An unappealed September 1984 rating decision denied service 
connection for adenocarcinoma of the colon and metastatic 
cancer of the right lung on the basis that the diseases first 
manifested many years after service and were not shown to 
have been incurred in service.  That decision is final and 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In connection with the current appeal, the veteran presented 
a previously unconsidered medical statement from clinical 
pathologist Dr. A.E., that opined that an epidemiological 
relationship existed between the veteran's asbestos exposure 
and colon cancer.  Medical evidence includes a finding of 
metastatic right lung cancer from colon primary.  The Board, 
having reviewed the record, finds that the veteran has 
presented new and material evidence to reopen the claims.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board finds no prejudice to the veteran in adjudicating 
the claim on a de novo basis at this time.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 1131; 38 C.F.R. § 3.303.  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service. 38 C.F.R. § 3.303(d).

Simply put, to establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Cancer may be presumed to have been incurred in service if 
manifest to a compensable degree within one year from 
discharge from service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 U.S.C.A. § 1112, 1113, 1131, 1137; 38 C.F.R. 
§ 3.309(a).

Adenocarcinoma of the colon is not listed as a disease that 
may be presumptively service connected for veterans exposed 
to an herbicide agent during active service.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. § 3.309(e).  Presumptive service 
connection refers to the primary cancer so that metastatic 
right lung cancer is not subject to presumptive service 
connection under 38 U.S.C.A. § 1116(a) and 38 C.F.R. 
§ 3.309(e).  VAOPGCPREC 18-97; Darby v. Brown, 10 Vet. App. 
243 (1997).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  Such a 
finding clearly provides some evidence against these claims. 

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

The veteran's medical records first reflect the manifestation 
of adenocarcinoma of the colon in May 1984, which is many 
years after his discharge from service.  In July 1984, he 
underwent a left hemicolectomy and abdominoperineal resection 
with a permanent colostomy.  A later discovered nodule in the 
right lung was diagnosed by biopsy specimen as moderately 
differentiated adenocarcinoma consistent with colon primary.  
The first Caluza requirement for a current disability, 
therefore, has been met.

The second factor of an in-service occurrence or aggravation 
of a disease or injury has also been met.  The veteran's 
military occupational specialty (MOS) as a special vehicle 
repairman, performing duties such as repairing asbestos-
covered brake lines, is considered one of the major 
occupations involving exposure to asbestos.  See VA 
Adjudication Manual M21-MR, Part IV.ii.2.C.9.  As a result of 
his service in the Republic of the Vietnam during the Vietnam 
Era, he is presumed to have been exposed an herbicide agent 
containing dioxin or 2,4- dichlorophenoxyacetic acid.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.309(a)(6).

Thus, the controversy on appeal stems from whether the third 
Caluza factor has been met, i.e., whether the veteran's 
adenocarcinoma of the colon and metastatic carcinoma of the 
right lung is causally related to events in service, to 
include his exposure to asbestos and herbicides.  See Combee, 
34 F.3d at 1043-1044.

The favorable evidence includes a copy of a 1989 medical 
lecture to VA Compensation and Pension personnel regarding 
asbestos related diseases of veterans.  The medical lecture 
cited statistical evidence essentially showing that white 
males with asbestosis had statistically significant increased 
incidences of colon cancer when compared the general white 
male population without asbestosis.

It was noted that asbestos bodies and fibers could be found 
in the mucosa of the colon or rectum at the base of the 
cancer, but that hospital pathologists did not routinely 
search for such fibers.  By reference to compilations of 
cancer mortalities by the National Cancer Institute and the 
Environmental Protection Agency, cancers occurred at a 
greatly increased rate in persons with significant asbestos 
dust exposures.  The physician concluded that, with respect 
to colon cancer, "[i]t seems reasonable therefore to accord 
veterans with known asbestos exposure the benefit of doubt in 
adjudicating their claims."

In this case, it is important for the veteran to understand 
that he will be given the benefit of doubt if the evidence in 
this case is in equipoise. 

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1)  service records demonstrate the veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

Additional evidence in support of the claims includes an 
October 1986 statement from clinical pathologist Dr. A.E.  
Dr. A.E., confirmed diagnoses of adenocarcinoma of the colon, 
adenocarcinoma of the right lung probably metastatic from the 
colon cancer, and interstitial fibrosis.  It was noted that 
asbestos were not found in any of the available lung slides, 
providing some evidence against this claim, and that paraffin 
blocks from the colon and lung tissue biopsy samples were not 
available that may have revealed asbestos bodies.  This 
pathologist provided opinion, according to a "legal medical 
certainty," that an epidemiological relationship existed 
between the veteran's colon cancer and his occupational 
exposure to asbestos.  

Dr. A.E. referred to epidemiological reports suggesting a 
three-fold increase of gastrointestinal cancer in asbestos 
exposed workers when compared to the general population.  In 
three cases, asbestos bodies had been found in the colon 
cancer.  While the statistics did not deal directly with 
brakelining workers, the principles of asbestos exposure to 
disease remained true.

The evidence against the claims includes an April 2004 VA 
examination that included consultation with the VA outpatient 
clinic Chief of Gastroenterology.  The VA examiner concluded 
that there was no proven connection between asbestos exposure 
and colorectal cancer.  It was noted that several literature 
articles showed a statistical concurrence which was not 
deemed significant as both asbestos exposure and colorectal 
cancer were common occurrences.  The examiner concluded that 
the veteran's colorectal cancer with lung metastasis were 
unrelated to asbestos exposure in service.  This examiner did 
not have benefit of review of the claims folder, to include 
the positive evidence in support of the claim addressed 
above, but the opinion does provide limited evidence against 
this claim.

In September 2007, the Board made arrangements to have the 
veteran's case reviewed by a VHA physician.  In a November 
2007 report, a VA gastroenterologist found no direct link 
between the veteran's colorectal cancer and asbestos 
exposure, indicating that any coexistence was purely 
incidental, providing significant evidence against this 
claim.  

The examiner was unable to provide opinion as to the causal 
relationship to herbicide exposure absent more specific 
information as to the actual herbicide exposure involved in 
the case.

Additional evidence against the claims includes the 
Secretary's determination that there is no positive 
association between colon cancer and exposure to herbicides.  
See 59 Fed. Reg. at 346 (citing a National Academy of 
Sciences (NAS) listing of colon cancer as within the category 
of diseases labeled limited/suggestive evidence of no 
association with herbicide exposure in support for VA's 
determination that there was no credible evidence for an 
association between colon cancer and herbicide exposure).

The Board must also note the veteran's very long history of 
smoking. 

The Board, having evaluated the probative value of the 
evidence in this case, finds that the veteran's 
adenocarcinoma of the colon, and subsequent metastatic 
adenocarcinoma of the right lung, does not result from his 
in-service exposure to asbestos and/or herbicides.  

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In this regard, it is important to note that medical evidence 
that is speculative, general or inconclusive in nature cannot 
be used to support a claim. Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

Both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have specifically 
rejected the "treating physician rule."  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4  Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra .

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

Dr. A.E. has opined that a "legal medical certainty" exists 
supporting a finding that the veteran's asbestos exposure 
caused his colon cancer.  The reasons supporting this 
conclusion is limited to reference to "epidemiological 
reports" showing that asbestos-exposed invidividuals had an 
increased risk for gastrointestinal cancer with three 
documented cases where asbestos bodies had been found in the 
colon cancer.  The medical lecture materials in 1989 indicate 
that asbestos-exposed individuals had an increased risk of 
colon cancer based upon statistical evidence, including a 
notation that asbestos bodies and fibers had been found in 
the mucosa of the colon or rectum at the base of the cancer.  

In this case, however, the Board notes that there are no 
biopsy samples showing that asbestos bodies were found in the 
veteran's colon cancer.  Thus, the facts of this case differ 
from the statistical studies referred to by Dr. A.E., and the 
medical lecture materials.  Thus, the evidence for this case 
rests almost entirely on strength of the statistical evidence 
that could support a conclusion that colon cancer is related 
to asbestos exposure.  

The April 2004 VA examiner, based upon consultation with the 
Chief of Gastroenterology, found that the statistical 
occurrences between asbestos exposure and colorectal cancer 
shown in medical literature articles was not significant 
given that both diseases were common occurrences.  The Board 
finds this opinion to be persuasive, providing strong 
evidence against this claim.     

A VHA examiner, upon review of all the above-mentioned 
evidence, concluded that there was no evidence of a direct 
link between the veteran's colon cancer and asbestos 
exposure, and that the coexistence of the diseases were 
purely incidental.

The most probative evidence in this case comes from the 
opinions of the April 2004 VA examiner and the VHA opinion.  
These examiners, upon review of the medical literature, found 
that there was insufficient evidence supporting a general 
conclusion that asbestos-exposed individuals had an increased 
risk for colon cancer, and that this particular veteran's 
colon cancer stemmed from his in-service exposure to 
asbestos.  The opinion from Dr. A.E., is not supported by any 
specific findings specific to the veteran, including biopsy 
findings of asbestos bodies in his colon cancer.  In fact, 
Dr. A.E. conceded that "[a]sbestos bodies were not found in 
any of the available lung slides.        

The conclusion that a causal relationship between asbestos 
exposure and colon cancer exists to a "legal medical 
certainty" is not persuasive given lack of real statistical 
and medical evidence supporting that conclusion.

Beyond this fact, the Board must also find that the post-
service medical treatment record of the veteran in this case 
provides evidence against this claim, indicating disorders 
that began years after service with no indicated connection 
with service. 

Overall, the Board finds that the evidence of the greatest 
probative weight establishes that the veteran's 
adenocarcinoma of the colon, and subsequent metastatic 
adenocarcinoma of the right lung, does not result from his 
in-service exposure to asbestos and/or herbicides.  In 
addition to the medical evidence, the Board has considered 
the veteran's own lay statements.  However, as a layperson, 
without the appropriate medical training and expertise, the 
veteran is not competent to provide a probative (persuasive) 
opinion on a medical matter, such as the etiology of his 
colon cancer metastatic to his right lung.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Thus, the veteran's personal 
opinion is not a sufficient basis for awarding service 
connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for adenocarcinoma of the colon and 
metastatic carcinoma of the right lung.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b).  Accordingly, the appeal 
is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify was substantially satisfied by 
way of a letter sent to the veteran on December 27, 2002 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  He was advised of 
multiple forms of evidence that he should submit to the AOJ 
to substantiate his claims.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

To the extent that any notice errors exists, the Board finds 
that such errors could not be deemed prejudicial to the 
veteran.  In prosecuting his claim, the veteran has presented 
a copy of a medical lecture on asbestos-related diseases and 
a private medical opinion in the claim that has been accepted 
as sufficient to reopen his claim.  Thus, any failure to 
provide him notice complying with the Kent requirements is 
found harmless error.  

Furthermore, the veteran has demonstrated actual knowledge of 
the evidentiary requirements as he has submitted medical 
opinion and medical literature information speaking directly 
to the dispositive issue in the case; a medical nexus between 
his primary colon cancer and asbestos exposure.  As the 
claims remain denied, any failure to provide him notice of 
the criteria for establishing a disability rating and 
effective date of award is also moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all documents 
identified by the veteran as relevant to his claims on 
appeal.  The veteran was afforded a VA medical examination in 
April 2004.  The Board has also obtained a VHA opinion, based 
upon review of the claims folder, as necessary to decide the 
claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal to reopen a claim of service connection for 
adenocarcinoma of the colon is granted.

The appeal to reopen a claim of service connection for 
metastatic adenocarcinoma of the right lung is granted.

Service connection for adenocarcinoma of the colon is denied.

Service connection for metastatic adenocarcinoma of the right 
lung is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


